Citation Nr: 0721067	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection.

In May 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Service connection was denied for myositis of the 
lumbosacral spine by rating decision in August 1981.  The 
veteran did not appeal that decision.

2.  Evidence received since August 1981 does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection; nor does it raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1981 RO decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1981).  

2.  The evidence added to the record since August 1981 is not 
new and material; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen his 
previously denied claim of service connection, to include the 
standard by which "new and material evidence" is determined 
as well as the elements of the underlying service connection 
claim.  The veteran was notified also of information and 
evidence that VA would seek to provide and information and 
evidence that he was expected to provide.  He was instructed 
to submit any evidence in his possession that pertained to 
his claim.  Thus, the veteran has been able to participate 
effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  
As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
All identified and available records were secured.  Since no 
new and material evidence has been received, an examination 
is not required.

New & Material Evidence

The veteran seeks service connection for a low back disorder, 
which he contends was present in service and has continued 
since then.  By rating decision dated in August 1981, the RO 
denied the veteran's claim for myositis of the lumbosacral 
spine on the basis that his service medical records did not 
demonstrate a diagnosis of a back disorder to which his 
current disability could be related.  The veteran did not 
appeal this decision.  

Applicable law provides that the August 1981 RO decision that 
was unappealed is final.  38 U.S.C.A. § 4005(c) (1976); 
38 C.F.R. §§ 3.160, 19.118, 19.153 (1981).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 
2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

Since the veteran's August 1981 denial, the evidence added to 
the record includes outpatient clinical records dated from 
March to May 1996 and from March 2003 to January 2006; 
duplicate copies of disability retirement proceedings, dated 
in March and May 1967; and, personal statements outlining 
arguments in support of the claim.

The outpatient clinical records are new, in that they had not 
been previously submitted.  They are not material, however, 
as they do not relate to an unestablished fact necessary to 
substantiate the claim, that is, an in-service disorder that 
could be related to his current disorder.  Rather, these 
records confirm what was already known, particularly, that 
the veteran has a post-service back disorder for which he 
receives treatment.  Because these records are essentially 
redundant of evidence previously of record, they are not 
material and cannot serve to reopen the veteran's claim.

The copies of the veteran's disability retirement proceedings 
from 1967 are duplicative of evidence submitted with his 
original claim.  By their nature, therefore, they cannot 
reopen the claim.

The veteran's personal statements of record are new, as they 
were not submitted in conjunction with the original claim.  
His April 2004 statement, in particular, details new reasons 
why he believes his back disorder should be service-
connected.  However, new arguments based on evidence already 
of record at the time of the previous decision do not 
constitute material evidence.  See Untalan v. Nicholson, 20 
Vet. App. 467 (2006).  His arguments are based on the 
disability retirement proceedings and his current treatment 
records, which are duplicative of those of record as of 
August 1981.  Therefore, the veteran's statements are not new 
and material.

In sum, the veteran has not submitted new and material 
evidence sufficient to reopen his previously denied claim.  
While some of the evidence is new, none is material.  As 
such, it cannot raise a reasonable possibility of 
substantiating the claim.  The application to reopen must be 
denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


